        Case 1:19-cr-00366-LGS Document 178-1 Filed 03/05/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 22, 2021
By Email
Filed Ex Parte and Under Seal
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government writes to inform the Court that the subpoena received by third party
Randall Rigby has been issued in connection with the grand jury’s ongoing investigation of
whether, in addition to the substantive bank bribery count alleged in the current indictment, the
defendant conspired with others to commit the same in violation of 18 U.S.C. § 371, and to
respectfully submit that this fact counsels in favor of ruling swiftly on Rigby’s motion to quash.

         The Government seeks a speedy resolution of Rigby’s motion to quash because it hopes
to ask the grand jury to consider Rigby’s testimony and potentially vote on a superseding
indictment in this case as expeditiously as possible. Although the Government does not
anticipate that a superseding indictment, if obtained, will require any additional discovery or
otherwise be cause for any delay, the Government nonetheless appreciates that the Court has set
a June trial date and, as such and as noted, the Government is likely to ask the grand jury to vote
on such an indictment as expeditiously as possible. Moreover, while the Government
respectfully submits that the subpoena at issue is in no way improper, see, e.g., United States v.
Meregildo, 876 F. Supp. 2d 445, 448-49 (S.D.N.Y. 2012) (discussing proper use of grand jury
subpoenas to gather evidence in support of superseding indictments regardless whether that
evidence might also be used at trial), once the grand jury does (or does not) return any
indictment, the defendant will be able to present any remaining arguments concerning its process
at that time, as discussed in the Government’s public filing of this date. Indeed, if a superseding
indictment is returned, that fact will bear substantially on the merits of any motion by the
defendant.
        Case 1:19-cr-00366-LGS Document 178-1 Filed 03/05/21 Page 2 of 2

                                                                                           Page 2


        Finally, given the discussion of the ongoing investigation and matters before the grand
jury, see Fed. R. Crim. P. 6(e)(2), the Government respectfully requests that this letter be filed
under seal and ex parte, until such time as the grand jury has returned a superseding indictment,
or the Government notifies the Court that the grand jury’s investigation is no longer ongoing.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: /s/ Paul M. Monteleoni
                                              Paul M. Monteleoni
                                              Hagan Scotten
                                              Benet J. Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2219/2410/2260
